Citation Nr: 0803018	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.  


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1985 until 
October 1985, September 1990 until July 1991, and February 
2003 until May 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

A formal hearing, attended by the veteran and his 
representative at the time, before a member of the RO appeals 
team, was held at the RO in June 2006.  The veteran testified 
at the hearing, and a transcript of his testimony is 
associated with the claims folder.  

The veteran elected in his January 2006 substantive appeal to 
have a Travel Board hearing and one was scheduled.  In April 
2007, the veteran failed to appear at his scheduled hearing 
before the Board.  


FINDINGS OF FACT

1.	Right ear hearing loss disability was demonstrated on 
examination for entrance into service, in September 1984.   

2.	Clear and unmistakable evidence of record shows that the 
veteran's pre-existing right ear hearing loss disability did 
not undergo a permanent increase in severity in service, 
beyond natural progression. 


CONCLUSION OF LAW

The veteran's right ear hearing loss disability was not 
incurred or aggravated by active military service, nor may it 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case.  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, June 2004, March 2006, and November 2006 
letters from the AOJ to the appellant satisfied VA's duty to 
notify.  The letters informed him of what evidence was 
necessary to establish entitlement to the benefit he claimed 
and advised him of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claim and what he could do to assist.  In addition, the 
appellant was asked to provide any evidence in his possession 
that pertained to his claim and, in both the March 2006 and 
November 2006 letters, informed that a disability rating and 
effective date would be assigned in the event that he was 
awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
second and third letters, which provided updated and 
appropriate VCAA notices.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  
In this case, the claims file contains the veteran's service 
medical records and the report of a VA post-service 
examination.  In addition, reports of the veteran's private 
pre and post-service treatment are present.  Also, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder and the veteran was afforded a VA 
audiological examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board, after careful review of the 
claims folder, has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim. 

Legal Criteria and Analysis 

Service connection will be granted for disability resulting 
from an injury incurred or a disease contracted in service, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection will 
also be approved for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The Court has also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels reveal some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)). 

For the purpose of entitlement to compensation, every veteran 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except for the defects or 
disorders noticed at that time, or upon showing evidence or 
medical judgment that warrants a finding that the disease or 
injury existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111.  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  See also 38 C.F.R. § 
3.304(b).  

If a disability is found to have preexisted service, service 
connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service.  38 
C.F.R. § 3.306(a).  In order to rebut the presumption of 
aggravation, clear and unmistakable evidence must show that 
the increase in disability is due to the natural progression 
of the disease.  In addition, the usual effects of medical 
and surgical treatment in service will not be considered 
service connected.  38 C.F.R. § 3.306(b).  

In order to establish entitlement to direct service 
connection, competent evidence must first demonstrate the 
existence of a current disability.  Upon the filing of this 
claim, the veteran was afforded an examination by a VA 
audiologist.  This examination, conducted in September 2004, 
found that pure tone thresholds in the veteran's right ear 
were 85, 95, 85, 105, and 105 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz.  The reported speech recognition score 
was 84 percent for the right ear.  As these results show 
that the veteran displays right ear hearing loss disability 
for VA purposes, the first requirement of service connection 
has been met.  38 C.F.R. § 3.385.

In considering the second element of service connection, an 
in-service incurrence or aggravation, the Board must first 
determine whether a disability existed prior to the veteran's 
service.  As previously established, every veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except for the defects or 
disordered noticed at that time.  The veteran's enlistment 
exam, conducted in September 1984, found thresholds in the 
veteran's right ear were 65, 60, 70, 60, 60, and 90 decibels 
at 500, 1000, 2000, 3000, 4000 and 6000 Hertz.  These results 
reflect the existence of right ear hearing loss disability at 
the time of enrollment for service.  In addition, the veteran 
himself noted hearing loss in the report of his medical 
history.  The Board also notes that the claims file contains 
references to multiple previous otological procedures the 
veteran had undergone.  In the report of medical history 
associated with the veteran's enlistment exam, conducted in 
September 1984, the veteran notes three "ear surgeries", in 
1960, 1969, and 1977.  The claims folder contains the 
surgical summary of a "radical mastoidectomy," performed in 
December 1977.  The summary reveals that the veteran had 3 
previous procedures on his right ear that resulted in 
"profound sensorineural hearing loss in the [right] ear."  
See December 1977 Description of Operation.  As the competent 
medical evidence of record shows that right ear hearing loss 
disability was present on entrance into service, the 
presumption of sound condition does not attach in this case.  

Where a pre-existing condition is noted upon entry into 
service, as is the case here, the veteran can fulfill the 
second prong of service connection by showing chronic 
aggravation of the pre-existing condition during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  As previously 
noted, the results of the veteran's entrance audiological 
examination showed thresholds in the veteran's right ear were 
65, 60, 70, 60, 60, and 90 decibels at 500, 1000, 2000, 3000, 
4000 and 6000 Hertz.  Examinations through the years have 
shown continuing fluxuation of the veteran's right ear 
hearing loss disability.  In 1991, the veteran's right ear 
thresholds were 85, 90, 85, 80, 95, and 100 decibels at 500, 
1000, 2000, 3000, 4000 and 6000 Hertz.  See June 1961 
Redeployment Examination.  In 1996, right ear thresholds at 
the same Hertz levels were 65, 70, 70, 85, 75, and 95 
decibels.  See February 1996 Over 40 Examination.  Thresholds 
in 2000 were recorded at 70, 70, 80, 90, 80, and 95 decibels.  
Finally, a VA examination conducted in September 2004, 
following the veteran's return from final deployment, 
measured right ear thresholds at 85, 95, 85, 105, and 105 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  While the 
veteran's right hear hearing loss disability has fluxuated 
over the years, the medical evidence of records shows a clear 
deterioration of the disability.  Once the veteran has 
exhibited increase in the pre-existing disability during 
service, the burden shifts to VA to prove that the increase 
was not the result of the veteran's service.  

Where there is an increase in a pre-existing condition during 
service, the injury or disease is presumed to have been 
aggravated by active service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  In this case, in order to rebut the presumption VA 
must show by clear and unmistakable evidence that the 
increase in the pre-existing right ear hearing loss 
disability was due to the natural progression of the disease.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
After an examination of the veteran and a review of the 
records, a VA examiner opined that the continued 
deterioration of the veteran's bilateral hearing loss 
disability was not a result of the veteran's service.  See 
January 2005 Review of Medical Records.  The examiner noted 
that the veteran has a significant history of ear surgeries 
prior to his enrollment in service.  In addition, the 
physician observed that the veteran's current hearing loss is 
very similar to the hearing loss documented in an 
audiological exam conducted in July 1977, prior to treatment 
for middle ear pathologies.  The sensorineural component of 
the veteran's hearing loss disability was the same in both 
the July 1977 and September 2004 examinations.  As a result, 
the VA examiner concluded that it is not at least as likely 
that the veteran's current right ear hearing loss disability 
was aggravated by recent military service.  

The veteran contends that his pre-existing right ear hearing 
loss disability was aggravated as a result of active service.  
Even if it is conceded that the veteran sustained acoustic 
trauma in service, it has not been shown that such injury in 
service resulted in chronic aggravation of the pre-existing 
right ear hearing loss disability.  As noted by the June 2005 
VA examiner, the mixed hearing loss demonstrated prior to 
service, in July 1977, was similar to that documented 
subsequent to service in September 2004.  The veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
Only medical professionals are competent to express opinions 
as to medical diagnoses or causation, and thus the veteran's 
opinion lacks probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In this case, the veteran's opinion is 
outweighed by the highly probative opinion of a VA examiner.  
Therefore, the clear and unmistakable evidence demonstrates 
that the veteran's pre-existing right ear hearing loss 
disability was not aggravated by active service beyond the 
normal progression of the disability.  

The Board finds that the evidence of record shows that the 
veteran's right ear hearing loss disability pre-existed 
active service.  The Board also concludes that the 
presumption of aggravation is rebutted by clear and 
unmistakable evidence that the pre-existing disability did 
not undergo an increase in service, other than due to the 
natural progress of the disease, so as to constitute 
aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306.  The veteran has therefore failed to fulfill the 
second requirement of service connection, namely showing 
medical evidence of in-service aggravation of a disability.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).  After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  


ORDER

Service connection for right ear hearing loss disability is 
denied. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


